RYMER, Circuit Judge,
dissenting in part:
I part company on Part X because the complaint alleges injury only to the children, who were properly dismissed as plaintiffs. The majority offers no explanation for how the foster parents’ alleged physical abuse of the children could have deprived the Safouanes of their parental liberty interest in companionship and society with the children. None appears in the complaint, in the parties’ arguments, or in our precedent. The majority nonetheless remands on the possibility that the Safouanes might be able to make some conceivable allegation or showing along these lines. I see no such possibility, and no need to remand.
Kelson v. City of Springfield, 767 F.2d 651, 655 (9th Cir.1985), and its relatives do not support the majority’s position. While these cases recognize a constitutionally protected parent-child companionship interest that can be pursued when that interest is terminated or severed by state action, the Safouanes’ interest (whatever its contours) wasn’t severed or terminated by the foster parents because that interest was already terminated by the state through protective custody actions and child welfare proceedings that are now over and done with. The alleged abuse occurred after the state lawfully deprived the Safouanes of custody of the children, and state courts subsequently terminated the Safouanes’ parental rights with respect to each of the children when the Safouanes refused to comply with court orders or visit the children in foster care. Thus, the abuse never affected any parental companionship interest, and evidently never will; in any event, the Safouanes lack standing to bring a claim based on potential difficulties should family reunification someday become possible. See Whitmore v. Arkansas, 495 U.S. 149, 158, 110 S.Ct. 1717, 109 L.Ed.2d 135 (1990) (“Allegations of possible future injury do not satisfy the requirements of Art. III.”).
Nor does the type of “injury” to the parent-child companionship interest at is*769sue here rise to the level of a cognizable constitutional deprivation. Previous cases all involve the termination of parental contact with the child by state court order, death, deportation, long-term detention of the child, or the like. None involves the situation here, where the custodial relationship between parent and child has already been legally severed. Cf. Harry A. v. Duncan, 351 F.Supp.2d 1060, 1068 (D.Mont.2005) (“Kelson and related cases do not provide constitutional protection from any state action that has the ultimate effect of disturbing the tranquility of the parent-child relationship.”).
Finally, whether the surviving due process claim is procedural or substantive (the majority doesn’t say), it fails either way. The complaint does not allege that the state’s post-deprivation process is inadequate, see Hudson v. Palmer, 468 U.S. 517, 104 S.Ct. 3194, 82 L.Ed.2d 393 (1984), and the type of potential interference in the parent-child relationship at play here does not come close to meeting the standard for a substantive due process violation announced in Washington v. Glucksberg, 521 U.S. 702, 720-21, 117 S.Ct. 2258, 138 L.Ed.2d 772 (1997); compare Smith v. City of Fontana, 818 F.2d 1411, 1418-19 (9th Cir.1987) (deliberate and unjustified killing of victim rises to the level of a substantive due process violation), overruled on other grounds by Hodgers-Durgin v. de la Vina, 199 F.3d 1037, 1040 n. 1 (9th Cir.1999) (en banc).
Because the allegations regarding foster parent abuse do not state a claim belonging to the Safouanes, it necessarily follows that the claims relating to the various supervisors must fail as well.
I would, therefore, affirm.